31 Cal. 2d 870 (1948)
EDYTHE G. DAVIS, Appellant,
v.
BENNY CARTER et al., Respondents; and other cases. (L. A. Nos. 19697, 19783, 19759.)
L. A. No. 19696. 
Supreme Court of California. In Bank.  
May 18, 1948.
 Lecompte Davis, Alfred F. MacDonald, John F. Poole, E. H. Stayton, Joseph P. Guerin and Kenneth W. Kearney for Appellants.
 Robert W. Kenny Attorney General, Clarence A. Linn, Assistant Attorney General, and D. O. McGovney, as Amici Curiae on behalf of Appellants.
 Hugh E. Macbeth, Eva M. Mack, Hugh E. Macbeth, Jr., Loren Miller, Harold J. Sinclair, Pacht, Pelton, Warne, Ross & Bernhard, George E. Cryer and R. Alston Jones for Respondents.
 Memorandum
 THE COURT.
 These cases, like Cumings v. Hokr, ante, p. 844 [193 P.2d 742], Cassell v. Hickerson, ante, p. 869 [193 P.2d 743], and In re Laws, ante, p. 846 [193 P.2d 744], this day filed, involve the legality and enforceability of privately imposed restrictions against occupation of certain lots of land by persons other than those of the Caucasian race. Upon the authority of Shelley v. Kraemer and McGhee v. Sipes, May 3, 1948, 334 U.S. 1 [68 S. Ct. 836, 92 L. Ed. ___, 16 Law Week 4426] (see also Hurd v. Hodge, May 3, 1948, 334 U.S. 24 [68 S. Ct. 847, 92 L. Ed. ___, 16 Law Week 4432]), holding that such restrictions cannot be enforced through court action, the judgment of the trial court refusing to enforce the restrictions is in each case affirmed. *871